 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union of Operating Engineers, LocalNo. 487 and Epic One Corporation Construc-tion Management & Contractors. Case 12-CD-30026 August 1983DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND HUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Epic One Corporation Con-struction Management & Contractors, herein calledthe Employer, alleging that International Union ofOperating Engineers, Local No. 487, herein calledOperating Engineers, has violated Section8(b)(4)(D) of the Act by engaging in certain pro-scribed activity with an object of forcing or requir-ing the Employer to assign certain work to em-ployees represented by it rather than to unrepre-sented employees employed by the Employer.Pursuant to notice, a hearing was held beforeHearing Officer Eduardo Escamilla on 22 February1983.1 All parties appeared and were afforded fullopportunity to be heard, to examine and cross-ex-amine witnesses, and to adduce evidence bearingon the issues. Thereafter, the Employer and Oper-ating Engineers filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial 'error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe Employer, a Florida corporation with itsprincipal place of business in Miami, Florida, is en-gaged in the building and construction industry asa general contractor. During the year precedingthe hearing, the Employer purchased and receivedgoods and materials directly from sources outsidethe State of Florida having a value in excess of$50,000. We find that the Employer is engaged incommerce within the meaning of Section 2(6) and(7) of the Act, and it will effectuate the policies ofthe Act to assert jurisdiction herein.I All dates herein are in 1983, unless otherwise indicated.267 NLRB No. 10511. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Operat-ing Engineers is a labor organization within themeaning of Section 2(5) of the Act.III. THE DISPUTEA. The Work in DisputeThe work in dispute involves the operation of apettibone crane at the Employer's construction sitelocated on Northwest Seventh Avenue and Le-Jeune Road in Miami, Florida (herein called theLeJeune jobsite).2B. Background and Facts of the DisputeThe Employer is the construction manager forthe LeJeune jobsite, which involves the construc-tion of a six story office building. In late 1982, theEmployer purchased two pieces of machinery, apettibone crane and a concrete pump truck. TheEmployer decided, on or about 29 December 1982,to do some of the construction work itself, using itsown unrepresented employees. In addition to hisduties as a laborer and mechanic, employee FloydThuditt was assigned, beginning on 3 January, tooperate the pettibone crane. Thuditt had priorworking experience with cranes, in addition to get-ting a 1-week hands-on training course from themanufacturer's representatives.On three occasions, in October, November, andDecember 1982, Respondent's agent, WilliamHenson, had spoken with Mario Licea, area manag-er for the Employer, at the LeJeune jobsite. In es-sence, on all three occasions, according to Licea,Henson stated that he "wanted to supply us withoperating engineers for any equipment we mayhave on this job." Also, when Henson spoke withLicea in December 1982, he asked Licea to sign acontract with Operating Engineers. Licea respond-ed to Henson similarly on all three occasions, stat-ing that the Employer was receiving bids and hadmade no final decision as to whether it would bedoing any construction.When Henson returned to the jobsite on 18 Janu-ary 1983, he spoke with Superintendent James D.Blackstone, Jr., asking Blackstone, according toBlackstone's testimony, if he were going to allowRespondent to supply "some professional people."Blackstone replied that he was satisified with his2 The 10(k) notice of hearing described the work in dispute as involv-ing the operation of a pettibone crane, concrete pump truck, pumps, aircompressors, and elevators at the LeJeune jobsite. The record establishesthat the operation of any of the above-mentioned equipment, excludingthe pettibone crane, is purely speculative. In addition, the Employer andOperating Engineers agree that the only work in dispute is the operationof the pettibone crane.616 OPERATING ENGINEERS, LOCAL 487present operator. Henson said that using Respond-ent's people could save the Employer money in thelong run. Blackstone said it was up to Licea, towhich Henson stated he had gotten nowhere withLicea. Then, Henson told Blackstone that "you arejust going to force me to put a picket on this job."Respondent, on the morning of 19 January 1983,established a picket line with signs which claimedthe Employer paid below area standard wages. Ap-proximately 2 weeks later, the picketing ceased.C. The Contentions of the PartiesThe Employer contends that there is reasonablecause to believe that Respondent violated Section8(bX4XD) of the Act and the proceeding is proper-ly before the Board for determination of the dis-pute. The Employer argues that, on the basis of theEmployer's assignment and preference, economyand efficiency of operation, and the lack of a gen-eral area practice, the work in dispute should be as-signed to unrepresented employees employed bythe Employer.Operating Engineers asserts that, on the basis ofthe skill of employees represented by it, area prac-tice, and economy and efficiency of operation, thework in dispute should be assigned to employeesrepresented by Operating Engineers.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of theAct, it must be satisfied that (1) there is reasonablycuase to believe that Section 8(b)(4)(D) has beenviolated and (2) the parties have not agreed upon amethod for the voluntary adjustment of the dis-pute.Prior to assignment of the disputed work, Oper-ating Engineers, in late 1982, made three requeststhat it be allowed to provide the Employer withemployees represented by it; on the last occasion, itrequested that the Employer sign a contract. By 18January, the pettibone crane was in use, operatedby an unrepresented employee; Operating Engi-neers demanded that he be replaced with a union-represented employee or that it would picket thejobsite. The following day, the Union began itspicketing, which lasted 2 weeks. At the hearing,the parties testified that there was no adequatemethod for the voluntary adjustment of the dis-pute.On the basis of the entire record, and notwith-standing that Respondent's picket signs alleged anarea standards' object in the picketing, it is clearthat there is reasonable cause to believe that a vio-lation of Section 8(b)(4)(D) has occurred and thatthere exists no agreed-upon method for the volun-tary adjustment of the dispute within the meaningof Section 10(k) of the Act. Accordingly, we findthat this dispute is properly before the Board fordetermination.E. Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of dispute work aftergiving due consideration to various factors.3TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.4The following factors are relevant in making thedetermination of the dispute before us:1. Board certification and collective-bargainingagreementThere is no evidence that Operating Engineersor any other labor organization has been certifiedby the Board as the collective-bargaining represent-ative for a unit of the Employer's employees. TheEmployer has no collective-bargaining agreementwith Operating Engineers. This factor, therefore,does not favor either party.2. Employer assignment and preferenceThe Employer has assigned the work, and pre-fers an assignment, to its unrepresented employees.This factor favors an assignment of the work to theunrepresented employees employed by the Em-ployer.3. Area practiceThe business manager of Operating Engineers,Shears, testified that there is no area practice relat-ing to the operation of a pettibone crane. In lightof the foregoing, this factor does not favor eitherparty.4. Relative skillsAs to the relative skills, Shears testified that em-ployees represented by Operating Engineers arequalified to operate the pettibone crane. Area Man-ager Licea testified that Thuditt had experience inoperating cranes, and that he had been instructed atthe jobsite during the first week of January on theoperation of this pettibone crane. This factor,therefore, does not favor either party.s NLRB v. Electrical Workers & IBEW Local 1212 (Columbia Broad-casting System), 364 U.S. 573 (1961).4 Machinists Lodge 1743 (JA.. Jones Construction), 135 NLRB 1402(1962).617 DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. Economy and efficiency of operationThe pettibone crane is only utilized on a part-time basis at the LeJeune Center site as an auxiliarypiece of equipment. When the Employer decidedto use the crane, it took one of its full-time labor-ers, Thuditt, and had him include in his job the op-eration of the crane. It is clear that Thuditt hasduties at the jobsite independent of operating thecrane. If an employee represented by OperatingEngineers were assigned to operate the crane, theEmployer would not only be adding an employeewho could not be effectively utilized in a full-timecapacity but the Employer would also be placed inthe position of utilizing Thuditt's services in a lessthan fully efficient manner. We thus find the factorof economy and efficiency of operations favors anaward to the Employer's unrepresented employees.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that unrepresented employees employed bythe Employer are entitled to perform the work indispute. We reach this conclusion relying on theEmployer's assignment and preference, and theeconomy and efficiency of operation. The presentdetermination is limited to the particular controver-sy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1. The unrepresented employees of the Employerare entitled to perform the operation of the petti-bone crane at the LeJeune jobsite in Miami, Flori-da.2. International Union of Operating Engineers,Local 487, is not entitled by means proscribed bySection 8(b)(4XD) of the Act to force or requireEpic One Corporation Construction Management& Contractors to assign the disputed work to em-ployees represented by that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, International Unionof Operating Engineers, Local No. 487, shall notifythe Regional Director for Region 12, in writing,whether or not it will refrain from forcing or re-quiring the Employer, by means proscribed by Sec-tion 8(b)(4XD) of the Act, to assign the disputedwork in a manner inconsistent with the above de-termination.618